Citation Nr: 1730013	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-18 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error in the June 2013 decision of the Board of Veterans' Appeals (Board) decision denying entitlement to an initial evaluation in excess of 40 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine and sacroiliac joint, and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel







INTRODUCTION

The Veteran had honorable active duty service with the United States Army from April 1982 to April 2002.

In this case, a June 2013 Board decision denied entitlement to an initial evaluation in excess of 40 percent for DJD and degenerative disc disease DDD of the lumbar spine and sacroiliac joint, and entitlement to TDIU.  In August 2014, the Veteran timely appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Liberally construing the Veteran's contentions, the Court treated the Veteran's appeal as a motion for revision of the June 2013 decision on the basis of clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  In a June 2013 decision, the Board denied entitlement to an initial evaluation in excess of 40 percent for DJD and degenerative disc disease DDD of the lumbar spine and sacroiliac joint, and entitlement to TDIU.

2.  Subsequently, the Veteran appealed the Board's June 2013 decision to the Court. 

3.  In an October 2016 Memorandum Decision, the Court affirmed the Board's June 2013 decision.


CONCLUSION OF LAW

Because the Court's October 2016 Memorandum Decision subsumed the Board's June 2013 decision, the motion for revision or reversal of the decision on the basis of CUE is without legal merit.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400 -20.1411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, but notes that the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411 (c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

In this case, a June 2013 Board decision denied entitlement to an initial evaluation in excess of 40 percent for DJD and degenerative disc disease DDD of the lumbar spine and sacroiliac joint, and entitlement to TDIU.  As discussed above, in In August 2014, the Veteran appealed the denial to the Court, alleging clear and unmistakable error.

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100 , 20.1104(a)(1).  Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a).

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A (a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404 (b).

All final Board decisions are subject to revision [for CUE] except: (1) Decisions on issues which have been appealed to and decided by court of competent jurisdiction; and (2) Decisions on issues which have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400 (b).  The Court reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

In this case, the Veteran appealed the June 2013 Board decision to the Court.  In an October 2016 Memorandum Decision, the Court affirmed the Board's decision.  On these facts, the Board's June 2013 decision was subsumed by the October 2016 Memorandum Decision of the Court.  The Court's October 2016 decision is not subject to revision by the Board.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 1400 (b); Herndon v. Principi, 311 F.3d 1121, 1125 (Fed. Cir. 2002).  The Board does not have the authority to revisit and modify Court decisions.  See 38 C.F.R. § 20.101.

In the present case, the Board finds that the moving party's motion regarding the June 2013 Board decision must be dismissed because the Court has affirmed the Board's decision; no claim of clear and unmistakable error in a Board decision may be considered.


ORDER

The motion is dismissed.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


